Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
2.	Applicants’ election with traverse of Group II (claims 8-15; “process for manufacturing a product based on mineral or organic fibers which are bonded by an organic binder”) in the reply filed on 05/31/2022 is acknowledged.  The applicants argue at pages 7-9 of their Remarks that unity of invention does exist between Groups I and II because there is a technical relationship that involves the same special technical feature, and it is this technical feature that defines the contribution which each of the groups taken as a whole makes over the prior art.  The applicants also argue that a search of all the claims would not impose a serious burden on the Office.  However, these arguments are not well persuasive at this time. As mentioned in the previous office action mailed 03/30/2022, while there is a technical relationship between the Groups I and II, this technical relationship does not amount to a special technical feature since Golino et al. (of record) teach that these technical features are common and conventional.  Thus, since the technical features fail to define a contribution over Golino et al. for the reasons set forth in the previous Office action mailed 03/30/2022, they fail to constitute a special technical feature and hence there is a lack of unity between the cited claims.  Furthermore, since there is a lack of unity between the cited claims, the restriction remains proper and thus, the argument with respect to a search burden remains moot.  Accordingly, the restriction requirement is made FINAL.
3.	Claims 1-7 and 16-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 05/31/2022. 
4.	It is also noted that the applicants request rejoinder of non-elected product claims (see Page 9 of the Applicants’ Remarks filed 05/31/2022).  However, the request for rejoinder is moot since the present application is not deemed allowable for the reasons set forth below.  According to MPEP § 821.04 [R-3], “Rejoinder involves withdrawal of a restriction requirement between an allowable elected invention and a nonelected invention and examination of the formerly nonelected invention on the merits.”  Since the present application is not allowable at this time, the applicants’ request for rejoinder is not granted. 

Response to Applicants’ Claim Amendment dated 05/31/2022
5.	Claim 8 was amended to include the limitations “wherein the aqueous poly(furfuryl alcohol) solution comprises: from 40% to 85% by weight of poly(furfuryl alcohol); from 15% to 60% by weight of water; and less than 1.5% by weight of furfuryl alcohol, and wherein the aqueous poly(furfuryl alcohol) solution exhibits a pH of greater than 7.0” which are supported at page 3, line 29-page 4, line 2, of the specification as originally filed.
	Thus, no new matter is present at this time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 93/254901 (hereinafter referred to as “WO ‘490”) in view of Machine Translation of JP 2014-0013562 (hereinafter referred to as “JP ‘356”). 
	The claims are directed to a method for manufacturing a product based on mineral or organic fibers which are bonded by an organic binder, said process comprising:
	(a) preparing a binding composition exhibiting a pH of greater than 7 by dilution with water of an aqueous poly(furfuryl alcohol) solution, 
	(b) applying the binding composition to mineral or organic fibers before or after stage (b),
	(c) forming an assemblage of mineral or organic fibers, and
	(d) heating the assemblage of sized mineral or organic fibers until curing of the binding of the binding composition, wherein the aqueous poly(furfuryl alcohol) solution comprises from 40%  to 85% by weight of poly(furfuryl alcohol), from 15-60% by weight of water and less than 1.5% by weight of furfuryl alcohol, and the solution exhibits a pH of greater than 7.0. 
	According to page 9, line 1, of the present specification, the claimed mineral fibers include glass fibers.  
	As to claims 8-9 and 12: WO ‘490 discloses a method for manufacturing glass fibers bonded by a binding composition comprising an effective binding amount of an aqueous soluble furan resin (corresponding to the claimed product based on mineral fibers bonded by an organic binder), involving the steps of preparing a binding composition by distillation (dilution) of water of an aqueous poly(furfuryl alcohol) solution comprising 15-99% by weight of water, forming junctions of glass fibers where two or more glass fibers meet and forms a woven textile (corresponding to the claimed step of forming an assemblage of mineral fibers), applying the binding composition to the glass fibers, heating the glass fibers until curing of the binding composition (Page 1, lines 5-10, Page 9, lines 5-25, Page 27, lines 1-10, Page 29, lines 1-30, Page 33, lines 4-31, and see also abstract).  WO ‘940 also discloses that the binding composition further comprises silane coupling agents and reactive silanes (which according to page 8, lines 15-20, of the present specification corresponds to the claimed adjuvants) (Page 21, lines 1-25). 
	While WO ‘490 discloses that its aqueous poly(furfuryl alcohol) solution comprises 15-99% by weight of water (overlaps with the claimed 15-60% by weight water) (Page 6, lines 25-28), they do not specifically mention the presence of particular amounts of poly(furfuryl alcohol) and furfuryl alcohol, and pH of greater than 7.0 as required by the claims of the present application.
	Nevertheless, JP ‘356 discloses the use of aqueous poly(furfuryl alcohol) solution having a pH of greater than 7 and desired viscosity properties (Pages 1 and 3).  JP ‘356 also discloses that its solution comprise 30-100% by weight of poly(furfuryl alcohol) and 0.7% by weight or less of furfuryl alcohol (which overlap with those claimed, i.e., 40-8% by weight of poly(furfuryl alcohol) and less than 1.5% by weight of furfuryl alcohol) (Page 7).  See also MPEP § 2144.05 (The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness.). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the aqueous poly(furfuryl alcohol) solution having the claimed pH value and particular amounts of poly(furfuryl alcohol) and furfuryl alcohol taught by JP ‘356 as the binding composition in the method of WO ‘490, with a reasonable expectation of successfully imparting advantageous viscosity properties. 

7.	Claims 10-11 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Correspondence
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 09/11/2019. 
        2 Cited in the IDS submitted by applicants on 09/11/2019.